ORDER

PER CURIAM:
Robert Hatfield appeals from his convictions, following a jury trial, of involuntary manslaughter, § 565.024, RSMo 1994, and armed criminal action, § 571.015, RSMo 1994, for which the trial court sentenced him as a prior and persistent offender to consecutive terms of fifteen years and three years, respectively. Mr. Hatfield contends that the trial court erred in overruling his motion for judgment of acquittal because the evidence presented against him at trial was insufficient to sustain his convictions for involuntary manslaughter and armed criminal action. He claims the facts do not support a finding that he committed a reckless act which caused the death of Christie Chamberlain.
*550Because the evidence is sufficient to support his convictions for both offenses, the judgment of the trial court is affirmed. Rule 30.25(b).